Exhibit 10.3

GREAT LAKES DREDGE & DOCK CORPORATION

CASH PERFORMANCE AWARD AGREEMENT

 

 

This CASH PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made and entered
into by and between Great Lakes Dredge & Dock Corporation, a Delaware
corporation (the “Corporation”), and [Participant Name] (the “Participant”),
effective as of March 9, 2016 (the “Award Date”).

 

1.Award.  The Corporation hereby grants to the Participant and the Participant
hereby accepts an Award of $[_________] (the “Award”), subject to the terms and
conditions set forth in this Agreement.  This Award represents the Corporation’s
unfunded and unsecured promise to pay the Participant the value of the Award on
the date set forth in this Agreement.  The Participant’s rights with respect to
the Award are governed by this Agreement and the Participant has no rights with
respect to the Award other than the rights of a general creditor of the
Corporation.  

2.Vesting.  

 

(a)

The vesting of this Award shall be subject to the time-based vesting provisions
set forth herein and the Company’s collection of the outstanding accounts
receivable on the Suez Canal project in fiscal year 2016 in the amount of
$21,200,940.   If the Company fails to achieve the performance goal specified in
this Section 2(a) on or prior to December 31, 2016, this Award shall be
forfeited in its entirety and no payment shall be made with respect to this
Award.

 

(b)

Except as may be accelerated as set forth below, and except as may be
accelerated as set forth in any employment or consulting agreement between the
Participant and the Corporation or an Affiliated Entity, the Award shall vest on
the third anniversary of the Award Date (the “Vest Date”) if the Participant is
continuously employed by the Corporation or an Affiliated Entity through the
Vest Date.  

 

(c)

Upon the Participant’s termination due to death or Disability (as defined
below), to the extent not previously forfeited (including pursuant to Section
2(a)), the Award shall be fully vested.

 

(d)

Upon the Participant’s termination due to Retirement (as defined below), to the
extent not previously forfeited (including pursuant to Section 2(a)), the Award
shall vest on the date of termination in an amount equal to the product of
(i) the number of days beginning with the Award Date and ending with the date of
the Participant’s termination due to Retirement divided by 1,095 times (ii) the
Award.  Any portion of the Award that does not vest in accordance with the
formula shall be forfeited.  

 

(e)

Upon a Change in Control (as defined in the Great Lakes Dredge & Dock
Corporation 2007 Long-Term Incentive Plan (the “2007 Plan”)), the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) may
elect, in its sole discretion, to accelerate the vesting of the Award.  No
provision of this Agreement shall require the Committee to accelerate such
vesting upon a Change in Control or any other event.

 

(f)

To the extent the Award has not vested upon the Participant’s termination for
any reason other than death, Disability or Retirement, the Award shall be
immediately forfeited upon such termination, except as may be otherwise provided
in this Section 2(f), below.  If an employment or consulting agreement provides
for some degree of accelerated vesting of long-term incentive award conditioned
on the Participant signing a release, separation agreement or other
post-termination conduct, the forfeiture of the unvested Award will be held in
abeyance until the period for signing the release or separation agreement (and
not rescinding it) or such other post-termination conduct expires, at which
point a determination will be made by the Corporation or an Affiliated Entity as
to whether the requirements for accelerated vesting have been met.  If the
criteria for accelerated vesting have been met, in the sole discretion of the
Corporation or the Affiliated Entity, the Payment Date shall be 60 days after
the date of the Participant’s termination;

--------------------------------------------------------------------------------

 

 

provided, however, in the event the Participant satisfies the Rule of 75 at the
time of such termination, the Payment Date shall be the regularly scheduled Vest
Date]. 

3.Definitions.  

“Affiliated Entity” shall mean, with respect to any entity, any other entity
directly or indirectly controlling, controlled by or under common control with
such first entity.  For these purposes, “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management
policies of an entity by reason of ownership of voting securities, by contract
or otherwise.  A reference to an Affiliated Entity includes a reference to an
affiliate.

“Disability” shall mean the Participant becoming unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than twelve (12)
months, within the meaning of Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”)

“Retirement” shall have the meaning set forth in any employment or consulting
agreement between the Participant and the Corporation or an Affiliated Entity;
provided, however, if (i) a uniform definition of Retirement is not used either
within a single agreement or across multiple employment or consulting agreements
between the Participant and the Corporation or an Affiliated Entity, (ii) there
is no such agreement, or (iii) such agreement does not define Retirement,
Retirement shall mean a Participant’s termination, other than for Cause (as
defined in the 2007 Plan), which meets all of the following criteria.

 

1.

The sum of (x) the continuous full years of service by the Participant to the
Corporation or an Affiliated Entity and (y) the attained age in full years of
the Participant on the date of the Participant’s termination total no less than
75 (the “Rule of 75”).  A leave of absence which is agreed to between the
Corporation and the Participant in writing for medical reasons or for military
service shall not constitute a break in Service for this purpose.  For example,
a Participant was born on June 27, 1963, and started full-time employment with
the Corporation on July 1, 1990, and works continuously as an Employee until a
termination on December 31, 2016.  This Participant’s full years of Service are
26 years and his or her attained age on the date of termination is 53
years.  The total is 79, so the Participant satisfies the Rule of 75.

 

2.

The Participant signs a Restrictive Covenant Agreement in anticipation of his
Retirement, if the Corporation requests that he do so, within the timeframe
given to the Participant to sign by the Corporation.

 

3.

The Participant gives his direct supervisor, or in the case of the Chief
Executive Officer, the Board of Directors, at least two months’ prior notice of
his Retirement, or if the Participant is an officer of the Corporation, three
months’ prior notice of his Retirement.

“Restrictive Covenant Agreement” shall mean an agreement between the Corporation
or an Affiliated Entity and the Participant, in a form satisfactory to the
Corporation or the Affiliated Entity, governing confidentiality,
non-solicitation of customers and/or employees, non-competition and/or similar
matters, which may be a free-standing agreement or contained in an employment,
consulting or other written agreement, and which may be entered into subsequent
to the date of this Agreement.  In no event will any non-competition or
non-solicitation provision contained within the Restrictive Covenant Agreement
extend beyond the three-year anniversary of the Participant’s termination due to
Retirement.

4.Payment of Award.  Within 30 days after the Payment Date (as defined below), a
cash payment shall be delivered to the Participant.  Subject to Section 14, the
“Payment Date” shall be determined in accordance with the following:

 

(a)

In the event of the Participant’s death or Disability prior to March 9, 2019,
the Payment Date shall be the date of the Participant’s termination due to death
or Disability, as applicable; provided, however, in the event the Participant
satisfies the Rule of 75 at the time of a termination due to Disability, the
Payment Date shall be the Vest Date;

2

 

 

--------------------------------------------------------------------------------

 

 

(b)

In the event of a Change in Control prior to March 9, 2019 in which the
Committee elects to accelerate the vesting of the Award, the Payment Date shall
be, to the extent permitted under Section 409A of the Code, the date that a
Change in Control occurs, if such Change in Control meets the requirements of
the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation contained in the regulations promulgated under Code Section
409A; and 

 

(c)

In the event that none of the events described in the foregoing clauses (a) or
(b) occur prior to March 9, 2019 or to the extent Section 409A prohibits the
settlement of the Award under clause (b) and except to the extent provided in
the last sentence of Section 2(f), above, the Payment Date shall be the Vest
Date (including in the case of a prior termination due to Retirement), but only
to the extent the Award vests on such Vest Date.

5.Tax Withholding.  All payments under this Agreement are subject to withholding
of all applicable taxes.  

6.Restrictions on Transfer.  The Award may not be transferred, alienated,
assigned, pledged, hypothecated or encumbered, in any way, whether voluntarily
or involuntarily or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceeding (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect.  

7.Administration.  This Agreement shall be administered and may be definitively
interpreted by the Committee, and the Participant agrees that the decisions of
such Committee concerning administration and interpretation of this Agreement
shall be final, binding and conclusive on all persons.

8.Notices.  Any notice or other communication under this Agreement must be in
writing and must be delivered personally, sent by certified, registered or
express mail, or sent by overnight courier, at the sender’s expense.  Notice
will be deemed given (i) when delivered personally, or (ii) if mailed, three
days after the date of deposit in the United States mail or (iii) if sent by
overnight courier, on the regular business day following the date sent.  Notice
to the Participant should be sent to the address set forth on the Corporation’s
records.  Either party may change the address to which the other party must give
notice under this Agreement by giving the other party written notice of this
change in accordance with the procedures discussed in this Section 8.

9.Not An Employment Contract.  This Award will not confer on the Participant any
right with respect to continuance of employment with the Corporation or any
Affiliated Entity, nor will it interfere in any way with any right the
Corporation or any Affiliated Entity would otherwise have to terminate or modify
the terms of such Participant’s employment at any time.

10.Unfunded Status of the Award.  The Award is unfunded.  The Corporation is not
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of the Award.  With respect to the
Award, the Participant shall have no rights greater than those of a general
unsecured creditor of the Corporation.

11.Amendment.  This Agreement may be amended by written agreement of the
Participant and the Corporation without the consent of any other person.

12.Governing Law.  This Agreement will be construed, administered and governed
in all respects under and by the laws of the State of Delaware, without giving
effect to its conflict of laws principles.  If any provision of this Agreement
will be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof will continue to be fully
effective.  The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to) this Agreement will be
exclusively in the courts in the State of Illinois, County of Cook, including
the Federal courts located therein (should Federal jurisdiction exist).

13.Award Subject to Recoupment.  The Award and any payment pursuant to the Award
may be subject to forfeiture, recovery by the Corporation or other action
pursuant to any clawback or recoupment policy which the Corporation may adopt
from time to time, including without limitation any such policy which the
Corporation may be required to adopt under Section 304 of the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall

3

 

 

--------------------------------------------------------------------------------

 

Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.  

14.Code Section 409A.  This Agreement is intended to be a “nonqualified deferred
compensation arrangement” that complies with the provisions of Code Section 409A
and the regulations thereunder and this Agreement shall be interpreted and
operated consistent with such intent.  Accordingly, all provisions of this
Agreement shall be construed in a manner consistent with avoiding taxes or
penalties under Code Section 409A, including:

 

(a)

a termination shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for any payment or distribution upon or following a
termination unless such termination is also a “separation from service” within
the meaning of Code Section 409A and Treas. Reg. §1.409A-1(h) and, for purposes
of any such provision of this Agreement, references therein to a “termination,”
“termination of employment” or like terms shall mean “separation from service”;
and

 

(b)

if the Participant is a “specified employee” (as described in Treas. Reg.
§1.409A-1(i), with such classification to be determined in accordance with the
methodology established by the Corporation), any payment or distribution made
under this Agreement pursuant to the Participant’s “separation from service”
shall be made on the date that is six months following the Participant’s
“separation from service” to the extent required by Code Section 409A and the
interpretive guidance thereunder or, if earlier, the date of the Participant’s
death.

15.Counterparts; Electronic Signatures.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. The exchange of
copies of this Agreement and of signature pages by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by
combination of such means, shall constitute effective execution and delivery of
this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties through electronic means
or methods shall be deemed to be their original signatures for all purposes.

 

[Signature page to follow]




4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Corporation by its duly authorized officer, and by the Participant in acceptance
of the above-mentioned Award, subject to the terms and conditions of this
Agreement, all effective as of the day and year first above written.

 

CORPORATION:

 

GREAT LAKES DREDGE & DOCK CORPORATION,

a Delaware corporation

 

By: ___ /s/ Jonathan W. Berger_______________

Jonathan W. Berger
Chief Executive Officer

 

 

 

PARTICIPANT:

 

 

 

 

  [Participant Name]

 

5

 

 